        Case 1:20-cv-06095-PGG-KNF Document 20 Filed 10/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
RICARDO VELASQUEZ,                                                    :

                                       Plaintiff,                    :

                   - against -                                       :                 ORDER

55 STONE STREET, a New York Limited liability                       :         20-CV-6095 (PGG)(KNF)
company, d/b/a UNDERDOG, and STONE EAGLE
LLC, a New York limited liability company,                           :

                                        Defendants.                   :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A telephonic conference was held with counsel to the respective parties on October 21, 2020.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   April 5, 2021;

         2.        the last date on which to amend pleadings will be December 4, 2020;

         3.        the last date on which to join additional parties will be December 4, 2020;

         4.        a telephonic status conference will be held with the parties on March 4, 2021, at

                   10:00 a.m. The parties shall use dial in (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be made in accordance with the Individual Rules of

                   Practice of the assigned district judge; and

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to the

                   court on or before May 5, 2021. That document must conform to the
     Case 1:20-cv-06095-PGG-KNF Document 20 Filed 10/23/20 Page 2 of 2



             requirements for such an order that are found in the Individual Rules of Practice of the

             assigned district judge.

Dated: New York, New York                            SO ORDERED:
       October 23, 2020
